Citation Nr: 9931705	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston 
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for chest pain, to 
include residuals of a collapsed lung and lung cancer.  

2  Entitlement to service connection for tinnitus.  

3  Entitlement to service connection for residuals of a head 
injury, to include memory loss, sinusitis, headaches, and 
laceration of the scalp. 

4  Entitlement to service connection for residuals of right 
eye trauma.

5  Entitlement to service connection for a left knee 
disability.

6  Entitlement to service connection for a right knee 
disability.

7  Entitlement to service connection for a hiatal hernia.

8  Entitlement to service connection for residuals of 
epididymitis

9  Entitlement to service connection for residuals of pyloric 
channel ulcer. 

10. What rating is warranted for a left inguinal 
herniorrhaphy from September 1, 1994. 

11  What rating is warranted for porphyria cutanea tarda, 
status-post phlebotomy, from September 1, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1978 and from July 1980 to August 1994.  He did not serve in 
either the Vietnam war, or in the Persian Gulf.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina. 

A review of the claims file indicates that the veteran has 
raised the issue of entitlement to service connection for 
bilateral hearing loss.  As this issue has not been properly 
developed for appellate review, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
tinnitus; residuals of a head injury, to include memory loss, 
sinusitis, headaches, and a scalp laceration; and for chest 
pain, with residuals of a collapsed lung, and left lung 
removal due to lung cancer, are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.

2.  Since September 1, 1994, the veteran has not shown 
clinical evidence of residual disability as a result of a 
left inguinal herniorrhaphy.

3.  Since September 1, 1994, the veteran's generalized 
porphyria cutanea tarda, status-post phlebotomy, is 
manifested by flattish discoloration and peeling skin on 
exposed surfaces of the forearm, hands and dorsum area of the 
hands. 

4.  Subsequent to a Supplement Statement of the Case, issued 
by the RO in January 1998, the veteran in a substantive 
appeal, received at the RO in February 1998, withdrew his 
appeal relative to his claims for service connection for 
residuals of right eye trauma, a left knee disorder, a right 
knee disorder, hiatal hernia, residuals of epididymitis and 
residuals of pyloric channel ulcer. 


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
tinnitus; residuals of a head injury to include memory loss, 
sinusitis and a scalp laceration; and for chest pain, to 
include residuals of a collapsed lung, and cancer of the left 
lung, are not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  A compensable evaluation since September 1, 1994 for a 
left inguinal herniorrhaphy is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7338 (1999).

3.  The schedular criteria for a 10 percent evaluation for 
porphyria cutanea tarda, status post phlebotomy, have been 
met for the period from September 1, 1994 to the present.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.118, Diagnostic 
Code 7806 (1999).

4.  The veteran's February 1998 substantive appeal, with 
respect to the claims for service connection for residuals of 
right eye trauma, a left knee disorder, a right knee 
disorder, hiatal hernia, residuals of epididymitis, and 
residuals of pyloric channel ulcer have been withdrawn.  
38 U.S.C.A. § 7105(b)(2) (West 1991); 38 C.F.R. § 20.204 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Service Connection Laws and Regulations

With regards to the veteran's claims for service connection 
for tinnitus; chest pain, to include residuals of a collapsed 
lung, and the removal of the left lung due to lung cancer; 
and for residuals of a head injury, to include memory loss, 
sinusitis, headaches and laceration of the scalp, the initial 
legal question to be answered is whether the veteran has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail with respect to the claims and 
there is no duty to assist him further in the development of 
the claims.  38 U.S.C.A. § 5107.  As will be explained below, 
the Board finds that these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
the veteran's claims for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

II.  Factual Background

The veteran's service medical records reflect that in 
February 1976, the veteran was seen for an upper respiratory 
infection.  He was hospitalized in October 1976 with a viral 
infection, following a reaction to certain vaccines.  
Treatment for a viral infection again followed an October1978 
vaccination.  In April 1977 and May 1981, he received 
treatment for acute sinusitis.  Finally, in August 1977, the 
veteran injured his chest while playing softball, but X-ray 
of the chest was normal with no evidence of a pneumothorax.  
The diagnosis in August 1977 was a muscle strain.  The 
service medical records do not reveal a diagnosis at any time 
of a collapsed lung, tinnitus, or any residuals associated 
with a head injury.  

A December 1996 VA audiological examination reports reflects 
that the veteran complained of ringing his ears for the 
previous ten years.  He reported that he had been exposed to 
tanks and various artillery during service.  An examination 
of the ears reflects that the veteran's ear drums, canals and 
hearing were normal.  A diagnosis of tinnitus was entered.  

A January 1997 VA general medical examination report reflects 
that the veteran reported having a seventy pack year history 
of smoking.   He complained of frontal sinus pressure which 
he treated with over-the-counter medication.  An examination 
of the head, sinuses, ears and respiratory system were 
normal.  The examiner noted that the veteran had a history of 
a collapsed left lung with no apparent residuals.  A chest X-
ray revealed chronic obstructive pulmonary disease and a left 
upper lobe pulmonary mass.  X-rays of the sinuses were 
normal.  The diagnoses were history of a collapsed lung; and 
a history of sinusitis not supported by x-ray.

During a January 1997 VA neurological examination, the 
veteran related that he had been involved in an in-service 
motor vehicle accident in 1982 and that he was seen in the 
dispensary for suturing of a scalp laceration.  Since then 
the veteran stated that he had headaches a couple of times a 
week, primarily in the frontal area.  He also reported having 
difficulty with long-term memory loss.  Neurological and 
mental status examinations were normal.  The examiner noted 
that the veteran's remote memory was "good."  The veteran 
was diagnosed as having a history of a scalp laceration, and 
mild headaches with no neurological sequelae.  

VA outpatient and hospitalization reports, dating from 1995 
to 1997, reflect that in May 1997, the veteran was admitted 
for a left thoracotomy and resection of the left upper lobe 
for carcinoma of the left upper lobe.  The veteran reported 
having a history of smoking a pack of cigarettes a day for 
the previous thirty five years and a history of a 
pneumothorax "years ago."  Upon discharge from the 
hospital, a diagnosis of cancer of the left lung was 
recorded.  

III.  Analysis

With regards to the veteran's claim for service connection 
for chest pain, to include residuals of a collapsed lung and 
the removal of the left lung due to lung cancer, the Board 
observes that the veteran underwent a left thoracotomy and 
resection of the left upper lobe for carcinoma of the left 
upper lobe in May 1997, however, he has not submitted any 
medical evidence to relate his cancer of the left lung to his 
periods of active service, to include a collapsed left lung 
(as noted previously, service medical records are negative 
for any competent evidence of a collapsed lung).  Rather, 
post-service VA medical reports merely note the veteran's 
reported history of a collapsed lung in service and a seventy 
pack year history of smoking.  Overall, the post-service 
evidence does not contain a medical opinion or scientific 
evidence establishing an etiological relationship between the 
veteran's cancer of the left lung and service, to include a 
collapsed left lung.  Therefore, the claim of entitlement to 
service connection for residuals of a collapsed lung, to 
include cancer of the left lung, is denied.  Finally, as the 
first post-service evidence of any cancer of the left lung 
was not until 1997, presumptive service connection for such 
disability is therefore not warranted in accordance with 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Concerning the veteran's claim for service connection for 
tinnitus, the Board notes that service medical records are 
negative for findings and/or a diagnosis of tinnitus.  While 
the post-service VA medical evidence reflects that that the 
veteran was first diagnosed as having tinnitus in December 
1996 two years after he was discharged from service, these 
records do not contain competent evidence of an etiological 
relationship between tinnitus and the veteran's periods of 
active service.  As such, the claim for service connection 
for tinnitus is not well grounded and is denied. 

Regarding the veteran's claim for service connection for 
residuals of a head injury, to include headaches, a scalp 
laceration, memory loss and sinusitis, the Board observes 
that during a January 1997 VA neurological examination, the 
veteran was found to have had a history of sinusitis, a 
history of a laceration of the scalp, and to have a good 
memory for recent and remote events.  While the veteran was 
found to have had mild headaches, they were not found by the 
examiner to be etiologically related to service, to include a 
claimed inservice motor vehicle accident.  No opinion linking 
any head injury residuals to service was, however, offered.  
Therefore, in the absence of any competent evidence linking 
head injury residuals, sinusitis, headaches, a laceration of 
the scalp, and memory loss to service the claim is not well 
grounded and is denied. 

Since these claims are not well grounded, VA has no further 
duty to assist the veteran in developing the record to 
support his claims.  See Epps v. Gober, 126 F.3d at 1467-68 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim."). 

While the veteran claims that he currently has the claimed 
disorders as a result of his periods of active service, he 
has offered no competent evidence to establish such a 
relationship other than his own unsubstantiated contentions.  
The veteran is certainly capable of providing evidence of 
symptomatology, however, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has not submitted a medical opinion or other competent 
evidence to show that the aforementioned disabilities are in 
anyway related to his period of service, the Board finds that 
he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefits sought on appeal are denied.  

As the foregoing explains the need for competent evidence of 
current disabilities which are linked by competent evidence 
to the veteran's periods of active service, the Board views 
its discussion above sufficient to inform the appellant of 
the elements necessary to complete his application for 
service connection for the claimed disabilities.  Robinette 
v. Brown, 8 Vet. App. 69, 79 (1995).

II.  Increased Evaluation Claims

A.  General Laws and Regulations

As a preliminary matter, the Board finds that the claims to 
determine what rating is warranted from September 1, 1994, 
for a left inguinal herniorrhaphy, and for porphyria cutanea 
tarda, status-post phlebotomy, are well grounded.  This means 
that they are plausible.  The Board finds that all relevant 
evidence has been obtained with regard to these claims and 
that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

In an April 1996 rating decision, the RO granted service 
connection for residuals of a left inguinal herniorrhaphy and 
for porphyria cutanea tarda, status-post phlebotomy.  Each 
disability was assigned a noncompensable disability 
evaluation from September 1, 1994 which has remained in 
effect throughout the duration of the appeal.  The Court has 
held that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, all of the evidence following the grant 
of service connection (not just the evidence showing the 
present level of disability) must be considered in evaluating 
the veteran's claims.  The RO did consider all of the 
evidence following the grant of service connection so the 
veteran's claims are in appropriate appellate status. 

Left Inguinal Herniorrhaphy

VA medical records, dating from December 1996 to June 1997, 
reflect that when the veteran was examined by VA in January 
1997, he reported having a left inguinal hernia repair in 
1981 and that he would occasionally have mild pain in the 
lower abdomen, groin and scar regions, which did not really 
bother him at that time.  During the examination in 1997, the 
veteran had a scar from a left inguinal hernia repair.  A 
diagnosis of status-post inguinal hernia repair accompanied 
by prior groin pain, but no significant problems were noted. 

The evidence of record reveals that in an April 1996 rating 
decision, the RO granted service connection for residuals of 
a left inguinal herniorrhaphy and assigned a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7338.  Under that code, a zero percent evaluation is 
warranted for a small reducible inguinal hernia or without 
true hernia protrusion, and for an unoperated, but remediable 
inguinal hernia.  A 10 percent evaluation is warranted for 
postoperative  recurrent hernia, readily reducible inguinal 
hernia which is well supported by a truss or belt. 

Based on the evidence of record, the Board concludes that a 
compensable evaluation for the postoperative residuals of a 
left inguinal herniorrhaphy is not warranted.  In reaching 
such conclusion, the Board would point out that during the 
recent January 1997 VA examination, the veteran was found not 
to have had any clinical symptoms associated with his left 
inguinal herniorrhaphy.  Moreover, there was no evidence of 
any postoperative inguinal hernia which needed support by a 
truss or belt.  Therefore, the Board finds that the 
noncompensable rating currently assigned to the veteran's 
residuals of a left inguinal herniorrhaphy is proper.  
38 C.F.R. § 4.114, Diagnostic Code 7338. 

The Board further concludes that the evidence does not raise 
a question that a higher rating is warranted for any period 
of time from September 1, 1994 so as to warrant a "staged" 
rating due to significant change in the level of disability.  
Fenderson.  Simply put, no increase in disability is shown 
during the period since September 1, 1994.  Accordingly, the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's left inguinal herniorrhaphy.  

In reaching the decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Porphyria Cutanea Tarda 

VA medical records, dating from December 1996 to June 1997, 
reflect that in August 1995, the veteran reported a history 
of porphyria cutanea tarda for which he had undergone several 
phlebotomies.  The veteran complained that his skin was 
sensitive to bumps.  The examiner noted that the veteran had 
a history of superimposed bulla consistent with porphyria 
cutanea tarda in November 1993.  An August 1995 examination 
of the skin revealed cutaneus lesions of the dorsum aspect of 
both hands.  An assessment of porphyria cutanea bulla was 
entered.  

When examined by VA in January 1997, the examiner noted that 
the veteran had a flattish discoloration and peeling skin on 
the exposed parts of his hands, forearms and legs, which the 
veteran reported as porphyria.  The examiner noted that the 
veteran had underdone several phlebotomies for his porphyria 
but that they were unsuccessful.  A diagnosis of a history of 
porphyria with skin lesions of the hands and legs was 
entered.

A VA hospitalization report, dating from May to June 1997, 
reflects that the veteran had a history of porphyria.

The evidence of record reveals that in an April 1996 rating 
decision, the RO granted service connection for porphyria 
cutanea tarda status-post phlebotomy, and assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806. The veteran's porphyria cutanea tarda 
status-post phlebotomy has been evaluated as analogous to 
eczema.  When an unlisted condition is encountered, it will 
be permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.

Under the Rating Schedule, a noncompensable evaluation is 
warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area.  A 10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

The Board has carefully considered the foregoing provisions, 
as well as all of the evidence of record, including VA 
clinical records noted above in the preceding paragraph, and 
after resolving reasonable doubt in favor of the veteran, the 
Board finds that a 10 percent evaluation is warranted.  In 
this respect, the veteran's condition has been shown to have 
been occasionally manifested by discoloration of the exposed 
areas of his forearms, legs and dorsum area of the hands.  
Moreover, the veteran has undergone several unsuccessful 
phlebotomies for his porphyria cutanea tarda.  These factors 
lead the Board to resolve reasonable doubt in the veteran's 
favor.  Therefore, a 10 percent evaluation is assigned.  

An evaluation in excess of 10 percent is, however, not 
warranted for any period of time from September 1, 1994, so 
as to warrant a "staged" rating due to significant change 
in the level of disability.  Fenderson.  In this regard, the 
Board notes that the medical evidence does not show that 
porphyria cutanea tarda, status-post phlebotomy has ever 
since been manifested by exudation or constant itching, 
extensive lesions, or marked disfigurement, as required for a 
30 percent evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

III.  Withdrawn Issues

Under the law, a substantive appeal filed by an appellant may 
be withdrawn either by the appellant or his or her authorized 
representative.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. 
§ 20.204(c).

The record reflects that, in February 1998, the veteran 
submitted a substantive appeal in response to a January 1998 
Supplemental Statement of the Case bearing on the issues of 
entitlement to service connection for residuals of right eye 
trauma, a left knee disability, a right knee disability, 
hiatal hernia, residuals of pyloric channel ulcer and 
residuals of epididymitis.  In that appeal, the veteran 
withdrew his appeal relative to each of the aforementioned 
issues.  In recognition of such withdrawal, then, his appeal 
relative to each of these issues is dismissed.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.204.


ORDER

Evidence of well grounded claims not having been submitted, 
the claims of entitlement to service connection for tinnitus; 
chest pain, to include residuals of a collapsed lung, and 
lung cancer; and for residuals of a head injury, to include 
memory loss, sinusitis, headaches and laceration of the 
scalp, are denied. 

Assignment of a compensable rating for a left inguinal 
herniorrhaphy from September 1, 1994, is denied. 

A 10 percent evaluation for porphyria cutanea tarda, status-
post phlebotomy, is granted from September 1, 1994, subject 
to the laws and regulations governing the award of monetary 
benefits.

The veteran's appeal having been withdrawn, the claims of 
entitlement to service connection for residuals of right eye 
trauma, a left knee disorder, a right knee disorder, hiatal 
hernia, residuals of a pyloric channel ulcer and residuals of 
epididymitis are dismissed.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 
  A "pack year" is the cumulative measure of smoking.  One pack year is equivalent to smoking a pack of 
cigarettes each day for a year.  A two pack a day smoker accumulates a two pack year history for each year 
he smokes that number of cigarettes.

